Title: To Alexander Hamilton from Gouverneur Morris, 30 June 1784
From: Morris, Gouverneur
To: Hamilton, Alexander


Philadelphia 30 June 1784
Dear Hamilton
This is rather a late Period to acknowlege yours of the seventh of April. I have lived in the constant Intention to answer it & I now execute my Purpose. But why not sooner? Procrastination is the Thief of Time says Doctor Young. I meant to have written fully on the Subject of the Gold. But I waited some Informations from Annapolis on the Probability of a Mint. I afterwards intended a long Letter upon a Subject I mentioned to Mr. Seton viz a Coalition between your Bank and the national Bank. I do not find either Party inclined to it. And yet both would be the better for it. You I believe will soon be out of B[ank] Cash unless it should take Place. I would say a great Deal on this Subject but it would be very useless. When you find your Cash diminish very fast remind Seton of my Predictions and let him tell you what they were. If the Legislature should attempt to force Paper Money down your Throats it would be a good Thing to be somewhat independent of them. But I must check myself or I shall go too far into a Business which would plague us both to no Purpose. It shall be left therefore untill we meet.
This Letter was intended for nothing else than to assure you of the Continuance of my Esteem. Present me (if you do not dislike the Term) affectionately to Mrs. Hamilton. At any Rate believe me    very affectionately yours
Gouv Morris
